                    Case 1:21-cr-00256-JPW Document 1 Filed 08/05/21 Page 1 of 6


AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRJCT COURT
                                                               for the
                                                Middle District of Pennsylvania

                  United States of America                        )
                                V.                                )
      HECTOR BIENVENIDO AMADOR-MEDINA                             )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the fol lowing is true to the best of my knowledge and belief.
On or about the date(s) of                  AUGUST 4 2021                in the county of _ _ _ _D_A_U_P_H
                                                                                                         _I_N_ _ _ _ in the

     MIDDLE            District of        PENNSYLVANIA        , the defendant(s) violated:

            Code Section                                                    Offense Description
8 USC 1326(a)                                 illegal re-entry by a previously deported alien




         This criminal complaint i s based on these facts:
Your affiant is a Deportation Officer with U.S. Immigration and Customs Enforcement ("ICE") within the U.S.
Department of Homeland Security ("OHS"). He served as a United States Border Patrol Agent beginn ing in April 20,
2008, and has have served as a Deportation Officer with ICE since August 10, 2016.



         ~ Continued on the attached sheet.



                                                                                             Complainant 's signature

                                                                                     KEITH FOSTER DO OHS ICE
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                Judge's signature

City and state:                         HARRISBURG PA                          SUSAN SCHWAB, MAGISTRATE JUDGE
                                                                                              Printed name and title
        Case 1:21-cr-00256-JPW Document 1 Filed 08/05/21 Page 2 of 6
                                                                                I: ~l-!,C-S--000-:,.-C,




                    IN THE UNITED STATES DISTRJCT COURT
                  FOR THE MIDDLE DISTRJCT OF PENNSYLVANIA


AFFIDAVIT

        I, Keith R. Foster, being duly sworn, do hereby state as follows:
        1.      I am a Deportation Officer with U.S. Immigration and Customs

Enforcement ("ICE") within the U.S. Department of Homeland Security ("DHS").               I

served as a United States Border Patrol Agent beginning in April 20, 2008, and I have

served as a Deportation Officer with ICE since August 10, 2016.          As a Deportation

Officer, I am charged with conducting investigations related to violations of the

Immigration and Nationality Act, specifically foreign-born nationals that have been

deported from the United States and subsequently re-entered the United States illegally. I

am currently assigned to the ICE Enforcement and Removal Operations -- York,

Pennsylvania Field Office, and my duties include investigating violations of Title 8 of the

United States Code ("U.S.C") including illegal reentry and related offenses.

       2.      This affidavit is made in support of a criminal complaint against Hector

Bienvenido AMADOR-Medina ("AMADOR").               As set forth herein, there is probable

cause to believe AMADOR, a native and citizen of the Dominican Republic, illegally re-

entered the United States after deportation, in violation of Title 8, U.S.C. § 1326(illegal

reentry after deportation).

       3.      This affidavit is based upon my personal knowledge, experience and

investigation, as well as information related to me directly or through reports of other

ICE Officers, and other law enforcement officers in the course of their official duties.

Because this affidavit is submitted for the limited purpose of supporting a criminal




                                             1
       Case 1:21-cr-00256-JPW Document 1 Filed 08/05/21 Page 3 of 6




complaint and arrest warrant, I have not included all information known by me or

other investigators concerning this investigation. I have set forth only those facts I

believe are essential to establish the necessary foundation for the complaint and

warrant. This affidavit does not exhaust my knowledge or that of other investigators of

the facts and circumstances sunounding this investigation.

PROBABLE CAUSE

       4.     On August 3, 2021, AMADOR was arrested by the Pennsylvania Office of

the Attorney General and charged in the Court of Common Pleas in the County of Dauphin

for manufacture, delivery, or possession with intent to manufacture or deliver a controlled

substance.

       5.     On August 5, 2021, I reviewed documents included in the Pennsylvania

Office of the Attorney General's arrest report for AMADOR. I also conducted a check in

the National Crime Information Center ("NCIC") database for AMADOR's criminal

history as well as immigration history. By searching the FBI number assigned to

AMADOR (FCC4KE5KR), I confirmed that AMADOR had previously been encountered

by the United States Border Patrol. Further checks in ICE indices confirmed on or about

April 23, 2018, AMADOR had previously been arrested by the United States Border Patrol

and processed for an Expedited Removal. On or about May 25, 2018, AMADOR received

a negative credible fear determination. On or about June 19, 2018, AMADOR was

subsequently removed from the United States to the Dominican Republic, via Alexandria,

Louisiana.




                                            2
       Case 1:21-cr-00256-JPW Document 1 Filed 08/05/21 Page 4 of 6




       6.      Based on my training and experience, I know that ICE maintains a file on

all aliens encountered. This file, known as the Alien File ("A File"), contains

documentation relating to the alien, including his/her photograph, warrants of deportation,

fingerprints, documents reflecting criminal history, documents reflecting the country of

citizenship, and other documents. Each alien is assigned an identification number, referred

to as the "Alien Number. " A Search ofICE databases revealed that AMADOR has been

assigned Alien Number 215-698-202.

       7.      On August 5, 2021 , I reviewed ICE indices pertaining to AMADOR, with

Alien Number 215-698-202.         I also compared the information and identifiers for

AMADOR with the information contained in the reports from his recent arrest in Dauphin

County. The fingerprints that were taken on August 3, 2021 , in conjunction with

AMADOR' s arrest, were a match for the fingerprints on file under the name Hector

Bienvenido AMADOR-Medina and connected to FBI number FCC4KE5KR, Fingerprint

Identification number 1223411296, and Alien Registration number 215-698-202. A

comparison of the arrest photo taken on August 3, 2021 , and the prior immigration

encounter photo also appeared to be the same person. Based on a review of these files and

DHS electronic records and databases, I have concluded that the A-file does in fact pertain

to the same person that the Pennsylvania Office of the Attomet General arrested on

August 3, 2021. The following representations are based on my review of the

aforementioned records and databases:

               a.     AMADOR is a citizen and national of the Dominican Republic.




                                              3
       Case 1:21-cr-00256-JPW Document 1 Filed 08/05/21 Page 5 of 6




               b.     There is no evidence that AMADOR is a citizen or national of the

                      United States.

               c.     AMADOR's date of birth is September 24, 1986.

               d.     On or about April 23 , 2018, AMADOR had previously been arrested

                      by the United States Border Patrol and processed for an Expedited

                      Removal

               e.     On or about May 25, 2018, AMADOR received a negative credible

                      fear determination.

              f.      On or about June 19, 2018, AMADOR was subsequently removed

                      from the United States to the Dominican Republic, via Alexandria,

                      Louisiana.

       8.      On August 5, 2021, I thoroughly reviewed all computer indices for the

Department of Homeland Security, and found no information that AMADOR applied for or

was granted permission to re-enter the United States after his removal on June 19, 2018.

       9.     AMADOR is currently in local police custody in Harrisburg, Pennsylvania

pending the disposition of his criminal case in the Court of Common Pleas in the County

of Dauphin.




                                             4
       Case 1:21-cr-00256-JPW Document 1 Filed 08/05/21 Page 6 of 6




       CONCLUSION

       Based on the foregoing information, I believe that probable cause exists to believe

that AMADOR illegally re-entered the United States after removal, in violation of Title 8,

U.S.C. § 1326. I therefore respectfully ask that the Court issue a warrant ordering his arrest

for such crime.



                                                eith R. Foster
                                              Deportation Officer
                                              Immigration and Customs Enforcement

SUBSC~D TO AND SWORN TO BEFORE ME
THIS S 1'JJA.y OF August 2021.



United States Magistrate Judge
Middle District of Pennsylvania




                                              5
